In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-196 CV

____________________


IN RE MARK WAYNE CARTER




Original Proceeding



MEMORANDUM OPINION
 Mark Wayne Carter filed a petition for writ of mandamus on April 16, 2007, in which
he sought to compel the trial court to act on Carter's post-conviction motion for DNA testing
in Cause No. 67290.  We notified the relator that his petition did not comply with the
appellate rules governing original proceedings.  See Tex. R. App. P. 52.3, 52.7.  Carter filed
an amended petition on June 21, 2007, and provided the trial court with a copy of the
petition.  On June 26, 2007, the trial court denied Carter's motion for forensic DNA testing.
	The relator must demonstrate that the act sought to be compelled is purely ministerial
and that there is no adequate remedy at law.  Winters v. Presiding Judge of Criminal Dist.
Court Number Three of Tarrant County, 118 S.W.3d 773, 775 (Tex. Crim. App. 2003); In
re Ludwig, 162 S.W.3d 454 (Tex. App.--Waco 2005, orig. proceeding).  Carter complains
only that the trial court failed to rule on his motion.  He has now obtained a ruling on his
motion for post-conviction DNA testing.  The petition for writ of mandamus is denied.  
	PETITION DENIED.

									PER CURIAM


Opinion Delivered August 16, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.